 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 1 of 11 Page ID #:504


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1677 JVS (KES)                                       Date   August 12, 2020
 Title             Shutao Lin v. The Gabonese Republic


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Default Judgment

     Plaintiff Shutao Lin (“Lin”) moves for entry of default judgment against the
Gabonese Republic (“Gabon”). Mot., Dkt. No. 33. Gabon has not opposed the motion.

     For the following reasons, the Court GRANTS in part and DENIES in part the
amended motion for entry of default judgment.

                                                    I. BACKGROUND

       Upon default, the factual allegations in the complaint are taken as true, except for
those regarding damages. See Pope v. United States, 323 U.S. 1, 12 (1944); Geddes v.
United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977). Lin filed his Complaint on
September 3, 2019. Compl., Dkt. No. 1. The Complaint alleges the following.

      In February 1994, Patrice Nguema (“Nguema”), a Gabonese national and the
exclusive agent of the Office of the Transgabonais Railway (“OCTRA”), contacted Lin, a
scrap metal trader, regarding a contract to remove scrap metal. Id. ¶¶ 12-14. In July of
1994, Lin was invited by Gabon’s Agriculture and Transportation Ministers to visit
Gabon, finalize the contract, and begin the work. Id. ¶ 16. While Lin was in Gabon, he
and Gabonese officials negotiated the contract specifics, namely:

         (a) a flat fee cost of $20 per metric ton payable to OCTRA;

         (b) expenses of gathering scrap along the rail route;

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 2 of 11 Page ID #:505


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                                Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

         (c) scrap off-loading at Owendo;

         (d) sea freight charges from Owendo to buyers;

         (e) vessel loading and insurance;

         (f) daily overhead costs; and

         (g) banking charges for financial services, letters of credit, and wire transfers.

Id. ¶¶ 19-21.

        Following the negotiations and Lin’s investigations, Lin drafted a contract and sent
it to the Secretary-General of Gabon’s Ministry of Transportation. Id. ¶ 24. On August
23, 1994, Lin and OCTRA signed the contract. Id. ¶ 25.

       After assembling his team and obtaining equipment, Lin returned to Gabon
between November 2-7, 1994 to begin work. Id. ¶¶ 26-27. However, Gabonese officials
seized Lin’s equipment and held them for ransom, initially for $50,000, but lowering it to
$2,000. Id. ¶¶ 29-30. After Lin paid the amount, Gabon still refused to release his
equipment, demanding additional money be paid. Id. ¶¶ 30-31. Gabonese officials
threatened to, and subsequently did, harass Lin’s employees, attempt to seize passports,
hold Lin and his employees at gunpoint, etc. Id. ¶ 35. On December 2, 1994, after Lin
refused to pay their demands, Gabon terminated the contract. Id. ¶¶ 32, 36. Lin later
found out that Gabon had actually signed an identical contract with a different company
only one week after signing the contract with Lin. Id. Although Lin had his passport
temporarily seized, he was able to eventually return home. Id. ¶ 40. However, Gabon
never returned Lin’s equipment. Id. ¶ 64.

     Lin alleges the following causes of action: (1) breach of written contract; (2)
promissory estoppel; (3) conversion; and (4) petition for recognition of foreign-country
money judgment pursuant to the Uniform Foreign-Country Money Judgments
Recognition Act and California Code of Civil Procedure §§ 1713-24. Id. ¶¶ 41-77.

         Lin previously and successfully litigated these claims in the District Court of
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                         Page 2 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 3 of 11 Page ID #:506


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                            Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

Amsterdam, receiving a judgment on December 14, 2005. Id. ¶ 74. After Gabon
challenged the ruling, the District Court of Amsterdam reaffirmed on December 8, 2010.
Id. ¶ 76.

                                   II. LEGAL STANDARD

       Before a court can enter a default judgment against a defendant, a plaintiff must
satisfy the procedural and substantive requirements for default judgment.

                 1.   Procedural Requirements

        For a default judgment, a plaintiff must satisfy the procedural requirements of the
Federal Rules of Civil Procedure. Rule 54(c) states that a default judgment cannot grant
relief that is different from the requested relief in a complaint. Fed. R. Civ. P. 54(c).
Under Rule 55(a), a clerk must enter a default when a defendant has failed to plead,
defend, or appear in any form. Fed. R. Civ. P. 55(a). Lastly, if a defaulting party has
appeared in an action, then a plaintiff needs to serve a motion for default on the
defaulting party. Fed. R. Civ. P. 55(b)(2).

       In addition, a party seeking a default judgment must satisfy the requirements of
Local Rule 55-1. To satisfy Local Rule 55-1, a plaintiff needs to submit a declaration
establishing (1) when the clerk entered a default, (2) who the clerk entered the default
against, (3) whether the defaulting party is an infant or incompetent, (4) whether the
defaulting party is a member of the U.S. military; and (5) whether the plaintiff served a
notice of the motion on the defaulting party, if required by Rule 55(b)(2). L.R. 55-1.

                 2.   Substantive Requirements

       The Ninth Circuit has identified seven factors (together, the “Eitel factors”) that a
court considers when determining whether to grant a default judgment: (1) the possibility
of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the
sufficiency of the complaint; (4) the sum of money at issue; (5) the possibility of a
dispute regarding material facts; (6) whether the defendant’s default was because of
excusable neglect; and (7) the strong policy favoring decisions on the merits. Eitel v.
McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
CV-90 (06/04)                       CIVIL MINUTES - GENERAL                          Page 3 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 4 of 11 Page ID #:507


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                             Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic


                                         III. DISCUSSION

       This Court has twice denied Lin’s motion for default judgment without prejudice.
Dkt., 28, 32. Lin again asks the Court to enter default judgment against Gabon.

A.       Default Judgment

         1.      Procedural Requirements

       Lin has met the procedural requirements under Fed. R. Civ. P. 54 and 55. Lin
requested the same relief of monetary damages, plus interest, in his amended motion for
default judgment as he did in his Complaint. See Compl., 15; Mot., 12. Further, Gabon
has not responded at all in this action. Therefore, Lin was not required to send his
amended motion for default judgment to Gabon. Although it appears Gabon responded
to an earlier action in the District Court of Amsterdam, it consisted of a late challenge to
that court’s default judgment ruling, in which the challenge was ultimately denied.
Compl. ¶ 76.

      Moreover, Lin has satisfied all of the requirements under Local Rule 55-1.
Declaration of Shutao Lin (“Lin Decl.”), Dkt. No. 33-1, ¶ 38. Specifically, Lin states that
default against Gabon was entered on January 7, 2020, that Gabon is not an infant,
incompetent person, nor a member of the military, and that notice of the motion was not
required to be served. Id.

         Therefore, the Court considers whether the Eitel factors favor a default judgment.

         2.      Substantive Requirements

                 (a)   Possibility of Prejudice to Plaintiff

       Lin has been forced to continuously litigate this claim for years. Lin has incurred
costs and fees to prosecute this action. The Court entered default against Gabon on
January 7, 2020, and Gabon has remained unresponsive. Dkt. No. 21. Thus, the first
Eitel factor favors default judgment.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 4 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 5 of 11 Page ID #:508


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                            Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

                 (b)   Substantive Merits and Sufficiency of Complaint

       Taken together, the second and third Eitel factors, related to the merits of a
plaintiff’s claims and the sufficiency of the complaint, address whether the party seeking
default judgment has stated a claim upon which it may recover. See, e.g., Philip Morris
USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498–99 (C.D. Cal. 2003) (citing
PepsiCo Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal. 2002)).

        In his Notice of Intention to Raise Issues of Foreign Law, Lin asserted his intention
to raise issues of Gabonese law, including the portions of French law and the
Organization for the Harmonization of Business law in Africa (“OHADA”) to which
Gabon subscribes. Not., Dkt. No. 30. Lin argues that, pursuant to the law of OHADA,
his first three claims–breach of a written contract, promissory estoppel, and
conversion–are not barred by the statute of limitations because ongoing litigation
between 1995 to 2016 has tolled each cause of action. Mot. at 9-12.

       The statute of limitations for claims arising from “trade between merchants or
between merchants and non-merchants” is five years. Unif. Act on Gen. Commercial
Law, bk. I, art. 16. The statutory period begins on the date the condition for the cause of
action materializes. Id. at 19. The commencement of legal proceedings interrupts the
statutory period, with the five year statutory period beginning anew at the conclusion of
the interruption. Id. at 22, 23.

        Here, Lin alleges that Gabon breached the contract on or around August 30, 1994.
Compl. ¶ 47. Therefore, the statute of limitations for the first three of Lin’s claims began
to run on or around August 30, 1994. See Unif. Act on Gen. Commercial Law, bk. I, art.
19. However, Lin alleges that he “was in litigation of some sort with [Gabon] from 1995
to 2016” and therefore his claims are not time barred. Mot. at 10. Specifically, Lin
argues that he previously litigated these claims in the District Court of Amsterdam,
receiving a judgment on December 14, 2005 (Lin Decl., Ex. 3.) and an affirmed judgment
on December 8, 2010. Compl. ¶¶ 74, 76. In his declaration, Lin also alleges that
litigation of these claims continued through September 30, 2016. Lin Decl. ¶¶ 26-36.

      To support his claims, Lin attaches the Netherlands Supreme Court ruling which
vacated the 2005 judgment in 2014. Lin Decl., Ex. 7. Lin alleges that he then levied
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 5 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 6 of 11 Page ID #:509


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                           Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

prejudgment third-party attachments against Gabon in November 2015 and attaches a
translated copy of the “Preventative Leave Garnishment Application” filed on or about
November 16, 2015. Mot. at 11; Lin Decl., Ex. 8. Further, Lin attaches a translated copy
of the Amsterdam District Court’s interlocutory ruling dated September 30, 2016, where
the Dutch Supreme Court ultimately ruled that Lin could not carry his burden of proof.
Mot. at 11; Lin Decl., Ex. 10. Lin subsequently filed the instant matter on September 3,
2019.

       Lin’s allegations taken as true, establish that the final legal proceeding concluded
on September 30, 2016. Subsequently, Lin timely filed this action within five years from
that date. Because Lin has provided translated copies of his ongoing litigation in Dutch
courts, he has provided proof of the subsequent judgments upon which his claims rely.
See Lin Decl., Exs 3, 5-10. Thus, the Court is able to determine the final date to which
the statute of limitations tolled (September 30, 2016) and thereby finds that Lin timely
brought this action. Lin has therefore adequately alleged that the five-year statute of
limitations was sufficiently tolled to render his first three claims within the statutory
period at the time he filed his Complaint. Further, Lin has provided a copy of the
agreement made between he and Gabon. See Lin Decl. Ex. 1. Accordingly, Lin has
shown that he can recover under his claims for breach of contract, promissory estoppel,
and conversion.

        Lin’s final claim seeks recognition of a foreign country judgment pursuant to the
Uniform Foreign-Country Money Judgments Recognition Act. Compl. ¶¶ 65-77. This
Act applies to the judgment of a foreign country that both grants or denies recovery and is
final, conclusive, and enforceable. Cal. Code Civ. Proc. § 1715. The party seeking
recognition has the burden of establishing these elements. Id. Lin asks the Court to
recognize the 2010 judgment by the District Court of Amsterdam. Compl. ¶ 76. This
judgment reaffirmed the 2005 default judgment granting recovery of money damages to
Lin after Gabon challenged the initial default judgment, and was a final and enforceable
judgment. Id. ¶¶ 74-77. Lin has supplied a translated copy of both the 2005 judgment
(Lin Decl., Ex. 3) and the 2010 judgment of the District Court of Amsterdam upon which
this claim is based upon (Lin Decl., Ex. 6). However, Lin’s claim still fails because as he
admits, the judgment is no longer enforceable since it was vacated by the Netherlands
Supreme Court. See Mot. at 11; Lin Decl., Ex. 7. Therefore, contrary to Lin’s assertions,
the foreign country judgment is not “enforceable and ripe” and for this reason, Lin’s
CV-90 (06/04)                       CIVIL MINUTES - GENERAL                         Page 6 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 7 of 11 Page ID #:510


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                           Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

Complaint as to this cause of action is insufficient.

      Thus, Lin has adequately stated a claim for breach of contract, promissory
estoppel, and conversion, but has failed to establish a claim for recognition of a foreign
judgment in the Complaint. For the foregoing reasons, the second and third Eitel factors
weigh in favor of entering of default as to Lin’s claims.

                 (c)   Sum of Money at Issue

       The fourth Eitel factor examines whether a sum of money at stake is proportionate
to the plaintiff’s harm. Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916,
921 (C.D. Cal. 2010). Putting aside Lin’s insufficient recognition of foreign judgment
claim, Lin seeks monetary relief in the amount of $733,122 for breach of contract,
$10,000,000 for promissory estoppel, and $10,000,000 for conversion, plus pre-judgment
interest (amounting to $1,282,963.50), post-judgment interest, and costs. See Compl ¶
77.

       The $20,733,122 amount is reasonably proportionate to the harm caused by Gabon,
as shown by the expert report of William George Prast. Lin Decl., Ex. 4 ¶¶ 7.1-7.5.
While the Court generally accepts the factual allegations of the complaint as true on a
motion for default judgment, the court cannot accept as true those allegations relating to
the amount of damages. See Geddes , 559 F.2d at 560. However, because Lin supports
his allegations with an expert report (Lin Decl., Ex. 4) and a copy of his contract with
Gabon (Lin Decl., Ex. 1), his allegations have evidentiary support. Thus, the Court finds
that the $20,733,122 amount is proportionate to Lin’s harm.

      Lin additionally seeks $1,282,963.50 in prejudgment interest which represents an
annual interest rate of seven percent for each of the twenty-five years since 1995 for his
breach of contract claim. See Mot. at 14. “State law generally governs awards of
prejudgment interest in diversity actions, but federal law may apply to the calculation of
prejudgment interest when a substantive claim derives from federal law alone.” Oak
Harbor Freight Lines, Inc. v. Sears Roebuck, & Co., 513 F.3d 949, 961 (9th Cir. 2008).
Here, Lin alleges both diversity jurisdiction and subject matter jurisdiction. Compl. ¶¶ 3-
6. Therefore, because Lin utilizes the California interest rate of seven percent, the
$1,282,963.50 amount is both reasonable and proportionate to his harm. See Cal. Const.
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                        Page 7 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 8 of 11 Page ID #:511


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                              Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

art 15, § 1.

      Accordingly, the Court finds that the sum of money at issue is proportionate to
Lin’s harm. The fourth Eitel factor therefore weighs in favor of entering default.

                 (d)   Possibility of a Dispute Regarding Material Facts

       Lin contends that there is little possibility of dispute regarding these claims
because he has supported his claims with evidence and Gabon has not disputed these
claims except to frustrate Lin’s efforts to collect his judgment. Mot. at 13. The Court
agrees. In addition, because Gabon has had multiple opportunities to dispute these claims
over the years in other jurisdictions and has largely failed to do so, as it has so far in this
action, it is unlikely to dispute these claims now. Gabon’s only challenge in the District
of Amsterdam came five years after the initial judgment and was denied. See Compl. ¶
76.

         Accordingly, the fifth Eitel factor also favors entry of default against Gabon.

                 (e)   Excusable Neglect

      “Due process requires that all interested parties be given notice reasonably
calculated to apprise them of the pendency of the action and be afforded opportunity to
present their objections before a final judgment is rendered.” Phillip Morris, 219 F.R.D.
at 500-01 (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314
(1950)). Excusable neglect is unlikely when a defendant is properly served and,
therefore, aware of a plaintiff’s pending action in court. Wecosign, Inc., v. IFG
Holdings, Inc., 845 F. Supp. 2d 1072, 1082 (C.D. Cal. 2012).

       Here, Lin properly served the Gabonese Republic. Lin followed the procedures for
mailing under 28 U.S.C. § 1608(a)(3) by arranging for delivery of his Complaint and a
translation to the Gabonese Ministry of Foreign Affairs. Mot. at 7; Dkt. Nos. 15, 17, 20.
Gabon also has a history of refusing to respond, as shown by its refusal to respond in
Lin’s action in the District Court of Amsterdam. See Lin. Decl., Ex. 3. Given that Gabon
has not responded since the Complaint was filed on September 3, 2019, the default likely
did not result from excusable neglect. Thus, this factor also weighs in favor of entry of
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 8 of 11
 Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 9 of 11 Page ID #:512


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                            Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

default.

                 (f)   Policy Favoring Decision on the Merits

      “Cases should be decided upon their merits wherever possible.” Eitel, 782 F.2d at
1472. However, failure to appear makes it impractical for the Court to make a decision
on the merits. Penpower Tech. Ltd. v. S.P.C. Tech., 627 F.2d 1083, 1093 (N.D. Cal.
2008). Here, Gabon has failed to respond. Thus, this factor does not preclude default
judgment.

      Lin has met the procedural requirements for entry of default judgment, and after
considering the Eitel factors, the Court finds that Lin has adequately alleged three claims
on which he can recover. As a result, the Court GRANTS in part and DENIES in part
the amended motion.

B.       Remedies

         1.      Damages

       Damages for breach of contract are available pursuant to Cal. Civ. Code § 3300.
The amount of damages is that “which will compensate the party aggrieved for all the
detriment proximately caused thereby.” Cal Civ. Code § 3300. Lin seeks damages in the
amount of $24,700,000 for economic damages incurred as a result of Gabon’s actions.
See Mot. at 14; Lin Decl. ¶ 31. However, Lin’s requested $24,700,000 for economic
damages reflects the amount sought under a claim for recognition of a foreign judgment,
which the Court has determined to be unenforceable. See Compl. ¶ 77. Therefore, the
Court awards Lin damages only for his adequately stated claims which are breach of
contract, promissory estoppel, and conversion, but does not award damages where he has
failed to establish a claim for recognition of a foreign judgment in the Complaint.

       For his adequately pleaded claims, Lin claims $630,000 plus $103,122 for breach
of contract, $10,000,000 for promissory estoppel, and $10,000,000 for conversion. See
Compl. ¶ 77. All together the amounts claimed for Lin’s breach of contract, promissory
estoppel, and conversion claims ($630,000 + $103,122 + $10,000,000 + $10,000,000)
result in an amount of $20,733,122. Accordingly, the Court concludes that Lin is entitled
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 9 of 11
Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 10 of 11 Page ID #:513


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                             Date   August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

to $20,733,122 in damages.

         2.      Prejudgment Interest

       Lin also seeks prejudgment interest which is available pursuant to Cal. Civ. Code §
3289(b). Lin seeks $44,407,963.50, which represents an annual interest rate of seven
percent for each of the twenty-five years since 1995. See Mot. at 1, 14. However, here
again, the Court cannot award prejudgment interest on the $24,700,000 sought under the
recognition of a foreign judgment claim, because it is unenforceable. Therefore, the
Court only awards prejudgment interest for $630,000 and $103,122 as sought under the
breach of contract claim. See Compl ¶ 77. An annual interest rate of seven percent for
each of the twenty five years since 1995 on the amount of $630,000 and $103,122 results
in an amount of $1,282,963.50 in prejudgment interest.

       “State law generally governs awards of prejudgment interest in diversity actions,
but federal law may apply to the calculation of prejudgment interest when a substantive
claim derives from federal law alone.” Oak Harbor Freight Lines, 513 F.3d at 961. Here,
Lin alleges both diversity jurisdiction and subject matter jurisdiction. Compl. ¶¶ 3-6.
Therefore, because Lin utilizes the California interest rate the prejudgment interest
amount of $1,282,963.50 is both reasonable and proportionate to his harm. See Cal.
Const. art 15, § 1. Accordingly, the Court awards Lin $1,282,963.50 in prejudgment
interest.

         3.      Postjudgment interest

       Lin also seeks postjudgment interest. See Mot. at 1. Pursuant to 28 U.S.C. § 1961,
postjudgment interest on a district court judgment is mandatory and it “applies to the
entire amount of the judgment, including principal, prejudgment interest, attorneys’ fees,
and costs.” Aboulhosn v. Merril Lynch, Pierce, Fenner & Smith Inc., 940 F. Supp. 2d
1203, 1228 (C.D. Cal. 2013). The applicable interest rate “is equal to the weekly average
1-year constant maturity Treasury yield, as published by the Board of Governors of the
Federal Reserve System, for the calendar week. . . preceding the date of the judgment.”




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                    Page 10 of 11
Case 8:19-cv-01677-JVS-KES Document 35 Filed 08/12/20 Page 11 of 11 Page ID #:514


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                                          Date     August 12, 2020
 Title          Shutao Lin v. The Gabonese Republic

28 U.S.C. § 1961(a). The average for July 30 to August 5, 2020 was 0.12.1 Accordingly,
Lin is entitled to postjudgment interest at a rate of 0.12% per annum. See Board of
Governors of the Federal Reserve, Selected Interest Rates, (July 10, 2020),
https://www.federalreserve.gov/releases/h15/.

         4.      Attorneys’ Fees and Costs

       Lin seeks his costs expended in this litigation which he vaguely alleges as
$300,000. See Compl. ¶ 77. Lin is entitled to Attorneys’ Fees and Costs. See Fed. R.
Civ. P. 54(d)(1); L.R. 54-3.1, 54-3.2; 55-3. However, Lin’s counsel has not described the
experience of each of the attorneys’ who have worked on Lin’s case or their respected
billing rates and has not described what costs were expended in this litigation. Therefore,
until Lin provides the Court with its counsel’s billing records and describes his costs
expended, the Court cannot conclude that the requested $300,000 is reasonable.

                                          IV. CONCLUSION

       For the following reasons, the Court GRANTS in part and DENIES in part the
amended motion for entry of default judgment. Lin shall file any supplement to the
attorneys’ fees and cost requested within seven days. The Court further finds that oral
argument would not be of benefit in this matter. Fed. R. Civ. P. 78; L.R. 7-15.


                 IT IS SO ORDERED.



                                                                                                :       0

                                                         Initials of Preparer      lmb




         1
         Board of Governors of the Federal Reserve, Selected Interest Rates (Daily)-H.15, Federal
Reserve, https://www.federalreserve.gov/releases/h15 (the rates may be found by scrolling down to the
section entitled “US government securities - Treasury constant maturities - 1-year,” and are 0.11, 0.11,
0.12, 0.14, 0.12 (yields in percent per anum)).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                    Page 11 of 11
